United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
JOHN F. KENNEDY INTERNATIONAL
AIRPORT, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1084
Issued: January 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 15, 2015 appellant, through counsel, filed a timely appeal from a February 19,
2015 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a
recurrence of total disability commencing on June 28, 2013 due to her June 1, 2012 employment
injuries; and (2) whether appellant has met her burden of proof to establish an additional left
knee injury as a consequence of her accepted employment-related injuries.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that appellant has submitted sufficient evidence to establish
a clear change in the nature and extent of her accepted employment injuries and disability
causally related to these injuries.
FACTUAL HISTORY
OWCP accepted that on June 1, 2012 appellant, then a 58-year-old import specialist,
sustained right wrist, right shoulder, and left knee contusions, and a cervical sprain when she
slipped in water while walking to the cafeteria and fell hard on the ground. Appellant stopped
work on that same day and was on continuation of pay from June 2 to July 16, 2012. She filed a
claim for wage-loss compensation beginning July 17, 2012. On August 17, 2012 OWCP denied
payment for wage loss pending further documentation.
Appellant worked intermittently and then returned to full-time limited-duty work on
October 2, 2012 based on the medical opinion of Dr. Robert J. Lippe, an attending Boardcertified orthopedic surgeon.
On August 8, 2013 appellant filed a claim for recurrence of disability commencing
June 28, 2013 (Form CA-2a). She alleged that her duties had been changed because the
employing establishment had not honored her work restrictions.
Appellant submitted several medical reports dated April 17 to September 25, 2013 from
Dr. Lippe. Dr. Lippe provided results on examination and diagnosed bilateral wrist, left
shoulder, and left knee contusions, osteoarthritis of the knee, a cervical sprain, and preexisting
left knee osteoarthritis. He released appellant to light-duty work with restrictions on October 1,
2012 but prescribed physical therapy. In the April 17, 2013 attending physician’s report (Form
CA-20), Dr. Lippe provided a history that appellant had sustained a work-related fall and noted
her complaint of pain in the spine, neck, pelvis, and bilateral wrists, shoulders, legs, knees,
pelvis, hands, and arms. He advised that she had been totally disabled from June 1 to
October 1, 2012. Dr. Lippe related that appellant could continue performing full-time activities
as tolerated and light-duty work with no field work. He further related that she must wear
appropriate footwear to avoid further injury.
In notes dated July 12 to 26, 2013, physical therapists addressed appellant’s treatment.
By letter dated July 26, 2013, OWCP referred appellant to Dr. Leon Sultan, a Boardcertified orthopedic surgeon, for a second opinion.
In his August 13, 2013 report, Dr. Sultan noted the history of the June 1, 2012 work
injury and appellant’s treatment. He noted her complaints of cramps in her right hand, tightness
and a pulling sensation in her left knee, and occasional left shoulder throbbing. On cervical
spine examination, Dr. Sultan reported no active paracervical muscle spasm or trigger points on
palpation over the right and left trapezius musculature. Appellant had full range of motion.
Sensory testing of both upper extremities was intact. Grip strength was strong on both sides and
pinch mechanism was firm bilaterally. Biceps, triceps, and radial reflexes were symmetrically
dull.

2

On examination of both shoulders, Dr. Sultan found no localized swelling, deformity, or
discoloration. There were no complaints on palpation over either acromioclavicular (AC) joint
or the long head of the biceps tendons. There was also no deltoid muscle atrophy on either side.
Range of motion was full. Bilateral impingement, Hawkins, and drop arm tests were negative.
Right hand and wrist examination revealed no localized swelling, deformity, or
discoloration with no complaints on palpation. There was no intrinsic atrophy of the right hand
and no tropic changes involving the skin or nails. Appellant had normal range of motion of the
right and left wrists. Sensory testing of both hands was intact.
The thoracolumbar spine had a normal spinal column and range of motion. The pelvis
was not tilted and the lordotic curvature was maintained. There was no active parathoracic or
paralumbar muscle spasm. Sacroiliac joints were nontender to palpation. Heel and toe standing
was unimpaired and a Trendelenburg test was negative on both sides. In the supine position, a
straight leg raising test was negative bilaterally. Sensory testing of both lower extremities was
intact. Big toe extension was strong bilaterally. A Patrick test was negative bilaterally. Knee
jerk and ankle reflexes were symmetrically present. A left knee examination found no localized
swelling, deformity, or discoloration. Collateral and cruciate ligaments were intact. A
patellofemoral compression test was negative and there was no abnormal patellofemoral crepitus
with motion testing. There were no complaints on palpation over either medial or lateral joint
line. Appellant had normal range of motion of the both knees with limitation of flexion of the
left knee due to her large size. She claimed that her left knee bothered her at the endpoint of
flexion, but Dr. Sultan did not detect any reactionary muscle spasm or resistance to range of
motion testing. Spring and McMurray tests were negative. Appellant ambulated without
external support and her walking pattern was steady without visible signs of antalgia. Dr. Sultan
reviewed July 30, 2012 left knee magnetic resonance imaging (MRI) scan films which showed
early tri-compartmental osteoarthritic changes and slight thinning of the patellar articular surface.
There was also a tiny osteochondral defect involving the lateral femoral condyle. Dr. Sultan
advised that these were preexisting developmental changes unrelated to appellant’s June 1, 2012
work injury.
In response to OWCP questions, Dr. Sultan related that his objective examination
revealed that the accepted conditions were no longer active and had resolved although he could
not state with certainty when the conditions resolved. He related that the medical evidence did
not indicate that she had any additional injuries due to work factors. Dr. Sultan advised that his
examination did not confirm any current disability due to the work-related conditions, residuals,
or claimed employment factors. He found no current disability from other nonwork-related
preexisting or subsequent conditions. Dr. Sultan noted that appellant was clinically stable and
could work as an import specialist without restrictions. There were no objective findings to
support an aggravation of any prior existing condition as a result of the work-related incident. In
addition, there were no objective findings of any current disability from work as a result of any
work-related aggravation. Dr. Sultan concluded that no special medical treatment was
recommended aside from home exercises to maintain muscle tone and joint mobility, and there
were no specific problems hindering recovery and no need for further treatment.

3

By letter dated October 4, 2013, OWCP advised appellant of the deficiencies of her claim
and requested that she submit additional factual and medical evidence. It afforded her 30 days to
submit the requested evidence.
In a December 9, 2013 decision, OWCP denied appellant’s recurrence of disability claim,
finding that the medical evidence was insufficient to establish disability due to a material change
or worsening of her accepted June 1, 2012 work-related injuries.
By letter dated November 28, 2014, appellant, through counsel, requested
reconsideration. Counsel contended that accompanying medical evidence established an
additional condition and a recurrence of disability commencing June 28, 2013 causally related to
the accepted June 1, 2012 employment incident warranting compensation for wage loss,
including time to attend physical therapy.
In disability certificates dated February 26 and June 12, 2014, Dr. Alpesh D. Shah, a
Board-certified orthopedic surgeon, reported that appellant had been treated for her bilateral
wrist, left shoulder, and knee contusions, osteoarthritis of the knee, and cervical sprain. He
advised that she could continue light-duty/reduced work status, but she continued to have pain
and her prognosis remained guarded. Appellant was restricted from keyboarding, prolonged
standing and sitting, heavy lifting, and driving.
On December 4, 2014 Dr. Shah reported appellant’s history and findings on examination
of her left knee and left shoulder. He diagnosed a superior glenoid labrum lesion (SLAP),
bicipital tendinitis, rotator cuff tendinitis, AC joint arthritis, and osteoarthritis of the knee.
Dr. Shah noted that appellant’s injury was a sprain and strain. He advised that the incident she
described was the competent medical cause of her injury. Dr. Shah noted that appellant’s
complaints were consistent with her injury and her history of injury was consistent with objective
findings. Her prognosis was fair and her history did not reveal preexisting conditions that could
affect her prognosis. Dr. Shah concluded that appellant could return to light-duty work. In Form
CA-20 reports dated June 24, September 8, and December 16, 2014, he provided a history of the
June 1, 2012 work injuries and diagnostic and examination findings. Dr. Shah indicated with an
affirmative mark that her SLAP, bicipital tendinitis, rotator cuff tear, AC joint arthritis, and
osteoarthritis of the knee were caused or aggravated by the June 1, 2012 work injuries. He
opined that appellant was partially disabled from the date of injury to the present. Dr. Shah
advised that as of October 1, 2012 she may continue performing light-duty work, two days, with
activities as tolerated, but no field work.
In disability certificates dated July 12 to September 25, 2013 and a March 12, 2014
report, Dr. Lippe reiterated his prior diagnoses of wrist and knee contusions, left knee
osteoarthritis, and cervical sprain. He reported that appellant continued to have pain and
difficulty with driving, standing and sitting for prolonged periods, keyboarding, and heavy
lifting. Dr. Lippe advised that these limitations resulted in her light-duty/reduced status.
Appellant had a guarded prognosis for her knee as the fall seemed to exacerbate underlying
arthritis which might need further treatment. She had a fair prognosis for her cervical spine as
she had underlying degenerative disc disease and was prone to flare-ups of neck pain and
spasms. The right wrist prognosis was good. Dr. Lippe advised that she had temporary partial

4

impairment. On October 22, 2013 he opined that appellant was unable to work three-day shifts
due to deterioration in her knee.
In disability certificates and a report dated April 7 to December 17, 2014, Dr. Bennett H.
Brown and Dr. Alfred F. Faust, Board-certified orthopedic surgeons, listed June 1, 2012 as the
date of injury, examined appellant, and diagnosed a tear and sprain of the right wrist, a
scapholunate ligament injury with no instability, degenerative thumb carpometacarpal (CMC)
joint arthritis, cervical radiculopathy, cervicalgia, wrist sprain, left shoulder rotator cuff
tendinitis, AC joint arthritis, SLAP, and left knee osteoarthritis. They advised that appellant had
temporary partial impairment. Appellant’s prognosis for recovery was poor. Drs. Brown and
Faust opined that appellant could continue to perform light-duty work, two days a week as
tolerated with restrictions which included no field work. Dr. Brown recommended that appellant
wear appropriate foot wear to avoid injury. He also recommended right wrist arthroscopy with
possible SLAP repair.
In an August 31, 2014 cervical MRI scan report, Dr. Edmond A. Knopp, a Boardcertified radiologist, found mild degenerative spondylitic changes at several levels. Physical
therapy notes addressed the treatment cervical stenosis.
In a February 19, 2015 decision, OWCP denied modification of the December 9, 2013
decision. It found that the medical evidence submitted was insufficient to outweigh Dr. Sultan’s
opinion that appellant no longer had residuals or disability causally related to her accepted
June 1, 2012 work injury or left knee osteoarthritis as a consequence of her accepted injuries.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.2
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative, and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.3 To establish a change
2

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties, or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
3

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

5

in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.4
In the absence of rationale, the medical evidence is of diminished probative value.5 While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, it must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to establish a recurrence of total disability
commencing on June 28, 2013 causally related to the June 1, 2012 employment injuries.
OWCP accepted that appellant sustained right wrist, right shoulder, and left knee
contusions, and a cervical sprain on June 1, 2012 while in the performance of duty. Appellant
stopped work on the date of injury and thereafter worked intermittently. She received
continuation of pay until July 16, 2012 but thereafter her claims for wage-loss compensation
were denied due to lack of medical evidence. On October 2, 2012 appellant returned to fulltime, modified limited-duty work. She claimed a recurrence of disability commencing on
June 28, 2013 due to her accepted injuries.
OWCP obtained a second opinion from Dr. Sultan, a Board-certified orthopedic surgeon,
who opined on August 13, 2013 that appellant had no residuals of her accepted work injuries and
was capable of returning to her import specialist position with no restrictions. Dr. Sultan
reviewed appellant’s history and noted normal findings for the cervical spine, bilateral shoulders,
hands, wrists, and knees, thoracolumbar, and pelvis. He reviewed diagnostic test results which
showed early tri-compartmental osteoarthritic changes and slight thinning of the patellar articular
surface, and a tiny osteochondral defect involving the lateral femoral condyle of the left knee.
Dr. Sultan advised that these were preexisting developmental changes unrelated to appellant’s
accepted employment injuries. He explained that the accepted June 1, 2012 employment injuries
had resolved because there were no objective findings of any current disability or aggravation
causally related to these injuries.
The Board finds that Dr. Sultan’s report represents the weight of the medical evidence on
whether appellant was disabled commencing June 28, 2013 due to the accepted injuries.
Dr. Sultan’s opinion is based on a proper factual and medical history as he reviewed the
statements of accepted facts and appellant’s prior medical treatment. He also related his
comprehensive examination findings in support of his opinion that appellant no longer had any
residuals or disability causally related to the accepted right wrist, right shoulder, left knee, and
cervical conditions.

4

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

5

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

6

Ricky S. Storms, 52 ECAB 349 (2001).

6

The medical evidence submitted by appellant is insufficient to outweigh Dr. Sultan’s
second opinion report because the evidence does not contain a rationalized medical opinion that
establishes a change in the nature and extent of the injury-related conditions.7
Dr. Lippe’s April 17, 2013 Form CA-20 report noted appellant’s work-related fall,
diagnosed injuries and contusions consistent with her complaints, and found her totally disabled
from June 1 to October 1, 2012. This report predates appellant’s recurrence claim and he did not
provide any medical rationale explaining how her accepted contusions had worsened in nearly
one year.8 Dr. Lippe opined in an October 22, 2013 disability certificate that appellant was
unable to work three-day shifts due to deterioration in her knee, but did not explain or offer any
medical rationale as to how her disability was causally related to the accepted June 1, 2012
employment injuries.9 In his remaining reports, he did not opine that appellant was totally
disabled. In fact, Dr. Lippe found that she could perform full-time light-duty work as tolerated
with restrictions. For the stated reasons, his reports are insufficient to establish appellant’s
claim.
Similarly, the disability certificates and reports dated February 26 to December 7, 2014
from Drs. Shah, Brown, and Faust are insufficient to establish a recurrence of disability as
claimed. They did opine that appellant was totally disabled for work on June 28, 2013 due to the
accepted employment injuries. Drs. Shah, Brown, and Faust found that she was capable of
working two days a week with restrictions which included no field work. The Board finds that
the disability certificates and reports of Drs. Shah, Brown, and Faust are insufficient to establish
appellant’s claim.
Dr. Knopp’s August 31, 2014 diagnostic test results addressed appellant’s cervical spine
condition, but did not address whether she was totally disabled as of June 28, 2013 due to the
accepted employment injuries. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.10
Appellant failed to submit rationalized medical evidence establishing that her disability
on June 28, 2013 resulted from residuals of her accepted employment-related right wrist, right
shoulder, left knee, and cervical conditions.
On appeal, appellant’s counsel contends that appellant has submitted sufficient evidence
to establish a clear change in the nature and extent of her accepted employment injuries and
disability causally related to these injuries. For the reasons stated, the Board finds that appellant
did not submit sufficiently rationalized medical evidence to establish that she sustained a

7

When no such rationale is present, the medical evidence is of diminished probative value. J.B., Docket No.
14-1474 (issued March 13, 2015).
8

Id.

9

Id.

10

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

7

recurrence of disability commencing on June 28, 2013 causally related to her accepted June 1,
2012 employment injuries.
LEGAL PRECEDENT -- ISSUE 2
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.11 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.12
A claimant bears the burden of proof to establish a claim for a consequential injury. As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is an opinion of reasonable medical certainty supported by sound medical rationale
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.13
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained right wrist, right shoulder, and left knee
contusions, and cervical sprain on June 1, 2012 while in the performance of duty. The Board
finds that she has not submitted sufficient medical evidence to establish an additional left knee
condition as a consequence of her accepted employment injuries.
Dr. Shah’s December 4, 2014 report found that appellant’s SLAP, bicipital tendinitis,
rotator cuff tendinitis, ACL joint arthritis, and osteoarthritis of the knee were caused by the
accepted employment injuries. He offered no medical rationale explaining how the accepted
work injuries caused the diagnosed conditions.14 In June 24, September 8, and December 16,
2014 Form CA-20 reports, Dr. Shah indicated by checking a box marked “yes” that the abovenoted diagnosed conditions were caused or aggravated by the accepted injuries. The Board has
held that an opinion consisting of a physician’s checkmark is of diminished probative value
without any explanation or rationale for the conclusion reached.15 While Dr. Shah referenced the
history of injury and diagnostic and physical examination findings as the basis for his
conclusion, he did not clearly explain how the mechanism of injury on June 1, 2012 caused or

11

Albert F. Ranieri, 55 ECAB 598 (2004).

12

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

13

Charles W. Downey, 54 ECAB 421 (2003).

14

J.B., supra note 7.

15

D.D., 57 ECAB 734 (2006); Sedi L. Graham, 57 ECAB 494 (2006).

8

aggravated appellant’s diagnosed conditions.
insufficient to establish appellant’s claim.

The Board finds that Dr. Shah’s reports are

Dr. Lippe’s reports dated April 17, 2013 to March 12, 2014 diagnosed bilateral wrist, left
shoulder, and left knee contusions, osteoarthritis of the knee, cervical sprain, and preexisting left
knee osteoarthritis, but offered no opinion on causal relationship of the diagnosed conditions.16
The Board finds that Dr. Lippe’s reports are insufficient to establish appellant’s claim.
Similarly, the reports of Drs. Brown and Faust are insufficient to establish causal
relationship. They reported appellant’s history, examination findings, and diagnoses that
included left knee osteoarthritis. However, neither Drs. Brown nor Faust provided an opinion
addressing how a diagnosed left knee condition was caused by the accepted work injuries.17 The
Board finds that their reports are insufficient to establish appellant’s claim.
Dr. Knopp’s August 31, 2014 diagnostic test report also does not address causal
relationship. He diagnosed mild degenerative changes at several levels of the cervical spine, but
did not state whether the diagnosed condition was causally related to the June 1, 2012 work
injuries.18
Multiple reports from appellant’s physical therapists addressed the treatment of her
cervical condition. However, a physical therapist is not considered a physician as defined under
FECA.19 Thus, records from appellant’s physical therapists are insufficient to establish her
claim.
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained an additional left knee condition as a consequence of her accepted
employment injuries. Appellant did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish a recurrence of total disability
commencing on June 28, 2013 due to her June 1, 2012 employment injuries. The Board further
finds that she has failed to meet her burden of proof to establish an additional left knee injury as
a consequence of her accepted employment-related injuries.
16

See cases cited, supra note 10.

17

Id.

18

Id.

19

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).

9

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

